DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 7/12/22.  Applicant amended claims 27, 30, 32, 37, 40, 42 and canceled claims 1-26.  Therefore, claims 27-48 are currently pending in this application.

  				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27- 38, 40-46, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Noyes (US 2015/0078982). 
Regarding claim 27, Noyes discloses a process for converting gaseous carbon dioxide into solid carbon, comprising: 


emplacing a reaction zone material, including gaseous carbon dioxide, gaseous carbon monoxide, and an operative reagent, within a reaction zone (112) (Fig. 2), such that gaseous carbon dioxide, gaseous carbon monoxide, and the operative reagent are disposed within the reaction zone (see par. [0033]), and with effect that a reactive process is effected, such that a product material (solid carbon) (114) is produced (see Fig. 2, par. [0036]); wherein a ratio of a  total number of moles of gaseous carbon dioxide, disposed within the reactive zone, to a total number of moles of gaseous carbon monoxide, disposed within the reaction zone, is 1:1 (see par. [0080, 0081]), the operative reagent is at least one of metallic iron, metallic nickel, and metallic magnesium (see par. [0072]); and the product material includes solid carbon-comprising material.
	Noyes fails to disclose that the ratio of the total number of moles of gaseous carbon dioxide to the total number of moles of gaseous carbon monoxide, disposed within the reaction zone is at least 1:4.
However, the particular ratio of the total number of moles of CO2 to CO would be a mere matter of routine experimentation during the design processes. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the particular ratio of the total number of moles of gaseous CO2 to the total number of moles of gaseous CO being at least 1:4 as it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 28, the modified Noyes discloses the process as claimed in claim 27, Noyes further discloses wherein the emplacing includes supplying adscititious gaseous carbon dioxide to the reaction zone (see par. [0033, 0037]).


Regarding claim 29, the modified Noyes discloses the process as claimed in claim 27, Noyes further discloses wherein the emplacing includes supplying adscititious gaseous carbon monoxide to the reaction zone (see par. [0033, 0037]). 

Regarding claim 30, the modified Noyes discloses the process as claimed in claim 27, however, Noyes fails to disclose wherein the total number of moles of gaseous carbon dioxide to the total number of moles of the operative reagent, disposed within the reaction zone, is at least 37.
However, the particular the total number of moles of gaseous carbon dioxide to the total number of moles of the operative reagent within the reaction zone would be a mere matter of routine experimentation during the design processes. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the particular total number of moles of CO2 and the total number of moles of the operative reagent being at least 37 as it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 31, the modified Noyes discloses the process as claimed in claim 27, Noyes further discloses wherein the emplacing includes supplying adscititious operative reagent to the reaction zone (see par. [0043]).

Regarding claim 32, the modified Noyes discloses the process as claimed in claim 27; however, Noyes fails to disclose wherein the residence time of the reaction zone material within the reaction zone is at least 12 hours.


Noyes discloses that the residence time is optimized to produce a selected type, purity, homogeneity... of solid carbon (see par. [0047]), thus a person having ordinary skill in the art would have recognized that the residence time is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected the residence time of the reaction zone material within the reaction zone being at least 12 hours, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 II.

Regarding claim 33, the modified Noyes discloses the process as claimed in claim 27, Noyes further discloses wherein the solid carbon-comprising material includes graphite flakes (see par. [0043, 0071, 0076]).

Regarding claim 34, the modified Noyes discloses the process as claimed in claim 27, Noyes further discloses wherein the solid carbon-comprising material includes graphite-coated iron (see par. [0044, 0045]).

Regarding claim 35, the modified Noyes discloses the process as claimed in claim 34, Noyes further discloses contacting the graphite-coated iron with gaseous hydrogen (see par. [0042]).

Regarding claim 36, the modified Noyes discloses the process as claimed in claim 27, Noyes further discloses wherein the product material includes a gaseous product material (116) (Fig. 2) including carbon dioxide and carbon monoxide; and the gaseous product material is recycled to the reaction zone (see par. [0021, 0026, 0033, 0036]).

Regarding claim 37, Noyes discloses a process for converting gaseous carbon dioxide into solid carbon, comprising: 
producing gaseous exhaust material via an industrial process, wherein the gaseous exhaust material includes carbon dioxide (see par. [0014, 0037]); treating the gaseous exhaust material such that a gaseous intermediate, enriched in gaseous carbon dioxide relative to the gaseous exhaust material, is produced (Fig. 2, par. [0038]); and 
emplacing a reaction zone material, including gaseous carbon dioxide, gaseous carbon monoxide, and an operative reagent, within a reaction zone (112) (Fig. 2, par. [0043), such that gaseous carbon dioxide, gaseous carbon monoxide, and an operative reagent are disposed 
within the reaction zone (see par. [0033]), and with effect that a reactive process is effected, such that a product material (solid carbon 114) is produced (see Fig. 2, par. [0036]); wherein the ratio of the total number of moles of gaseous carbon monoxide, to the total number of moles of gaseous carbon dioxide, disposed within the reaction zone (see par. [0080-0082]);
the operative reagent is at least one of metallic iron, metallic nickel, and metallic magnesium (see par. [ 0024, 0072]); the emplacing includes supplying the gaseous intermediate to the reaction zone; and the product material includes solid carbon-comprising material (see par. [0036]).
Noyes fails to disclose the ratio of the total number of moles of gaseous carbon dioxide, to the total number of moles of gaseous carbon monoxide, disposed within the reaction zone is at least 1:4.
However, the particular ratio of the total number of moles of gaseous CO2 to the total number of moles of gaseous CO would be a mere matter of routine experimentation during the design processes. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the particular ratio of the total number of moles of gaseous CO2 to the total number of moles of gaseous CO being at least 1:4 since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 38, the modified Noyes discloses the process as claimed in claim 37, Noyes further discloses wherein the emplacing includes supplying adscititious gaseous carbon monoxide to the reaction zone (see par. [0033, 0037]). 

Regarding claim 40, Noyes discloses the process as claimed in claim 37, however, Noyes fails to disclose wherein the total number of moles of gaseous carbon dioxide, disposed within the reaction zone, to the total number of moles of the operative reagent, disposed within the reaction zone, is at least 37.
However, the particular the total number of moles of gaseous carbon dioxide to the total number of moles of the operative reagent within the reaction zone would be a mere matter of routine experimentation during the design processes. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the particular total number of moles of CO2 and the total number of moles of the operative reagent being at least 37 as it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 41, the modified Noyes discloses the process as claimed in claim 37, wherein the emplacing includes supplying adscititious operative reagent to the reaction zone (see par. [0043]).




Regarding claim 42, the modified Noyes discloses the process as claimed in claim 37, however, Noyes fails to disclose wherein the residence time of the reaction zone material within the reaction zone is at least 12 hours.
Noyes discloses that the residence time is optimized to produce a selected type, purity, homogeneity... of solid carbon (see par. [0047, 0080]), thus a person having ordinary skill in the art would have recognized that the residence time is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected the residence time of the reaction zone material within the reaction zone being at least 12 hours, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 II.

Regarding claim 43, the modified Noyes discloses the process as claimed in claim 37, Noyes further discloses wherein the solid carbon-comprising material includes graphite flakes (see par. [0043, 0071, 0076]). 

Regarding claim 44, the modified Noyes discloses the process as claimed in claim 37, Noyes further discloses wherein the solid carbon-comprising material includes graphite-coated iron (see par. [0044, 0045]).

Regarding claims 45, 46, the modified Noyes discloses the process as claimed in claim 44, Noyes further discloses contacting the graphite-coated iron with gaseous hydrogen (see par. [0042]).



Regarding claim 48, the modified Noyes discloses the process as claimed in claim 37, Noyes further discloses wherein the product material includes a gaseous product material including carbon dioxide and carbon monoxide; and the gaseous product material is recycled to the reaction zone (see par. [0021, 0026, 0033, 0036]. 

Allowable Subject Matter
Claims 39, 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered and they are not deemed persuasive. Applicant argues that Noyes does not recognize that the ratio of moles of CO2 to CO is a result-effective variable and therefore, one having ordinary skill in the art would not be motivated to optimize the ratio of moles of CO2 to CO as claimed.
The Office respectfully disagrees.  Noyes discloses that the mixtures of solid carbon allotropes and morphologies thereof can be achieved (i.e. the formation of a desired solid carbon product) by varying the catalyst and the carbon activity of the reaction gases (i.e. number of moles of CO and CO2 gases) in the reactor (see par. [0035]), therefore, Noyes recognizes that the molar ratio of CO and CO2 gases in the reactor is a result-effective variable.  Additionally, Noyes discloses that the solid carbon is formed from some different molar ratios of CO and CO2 and the different deposition rates of the formed solid carbon as shown in tables 2, 3 (see par. [0081, 0082]).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the particular ratio of the total number of moles of gaseous CO2 to the total number of moles of gaseous CO being at least 1:4, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 II.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m.- 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interview practice.





lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/            Supervisory Patent Examiner, Art Unit 3747